Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to applicant’s reply filed on January 4, 2022.

Status of Claims
Cancellation of claims 1-10, 13 and 20 and amendment of claims 11 and 14 is acknowledged.
Claims 11-12 and 14-19 are currently pending and are the subject of this office action.
Claims 11-12 and 14-19 are under examination.

Priority
	
    PNG
    media_image1.png
    52
    395
    media_image1.png
    Greyscale


Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.

Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

Claim 11 recites: “wherein the composition is a sustained release composition configured to release of the deacetylnemorone abietane diterpenoid as a sensitizer prior to release of the therapeutic agent”.  Even though the specification mentions “sustained release compositions” there is never a mention or suggestion that the composition is “configured to release of the deacetylnemorone abietane diterpenoid as a sensitizer prior to release of the therapeutic agent”.


Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-12 and 14-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or This is a written description rejection.

Claims 11-12 and 14-19 recite: a composition “wherein the composition is a sustained release composition configured to release of the deacetylnemorone abietane diterpenoid as a sensitizer prior to release of the therapeutic agent”.
M.P.E.P. #2163 states: “An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention….one must define a compound by ‘whatever characteristics sufficiently distinguish it’.  A lack of adequate written description issue also arises if the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process”.
Claims 11-12 and 14-19 encompass pharmaceutical compositions further limited by their physicochemical properties (i.e. sustained release composition configured to release of the deacetylnemorone abietane diterpenoid as a sensitizer prior to release of the therapeutic agent).  Therefore, the claims encompass a genus of pharmaceutical compositions defined by its physicochemical properties, which is simply a wish to know the identity of such composition with that particular physicochemical property.  Accordingly, there is insufficient written description encompassing a composition:  “wherein the composition is a sustained release composition configured to release of the deacetylnemorone abietane diterpenoid as a sensitizer prior to release of the therapeutic agent”  because the relevant identifying characteristics of the genus such as structure or other physical and/or chemical characteristics of  compositions “wherein the composition is a sustained release composition configured to release of the deacetylnemorone abietane diterpenoid as a sensitizer prior to release of the therapeutic agent”  are not set forth in the specification as-filed, commensurate in scope with the claimed invention.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v.Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  Thus, the specification fails to describe these DNA sequences.  The Court further elaborated that generic statements are not adequate written description of the genus because it does not distinguish the claimed genus from others, except by function.
Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CA FC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function” and the expression “an antibiotic penicillin” fails to distinguish a particular penicillin molecule from others possessing the same activity and which therefore, fails to satisfy the written description requirement.  Similarly, pharmaceutical compositions “wherein the composition is a sustained release composition configured to release of the deacetylnemorone abietane diterpenoid as a sensitizer prior to release of the therapeutic agent”   does not distinguish any particular pharmaceutical composition from others having the same activity or function and as such does not satisfy the written-description requirement. 
The specification does not provide a single formulation comprising a deacetylnemorone abietane diterpenoid and a therapeutic agent that will satisfy the above requirement (wherein the composition is a sustained release composition configured to release of the deacetylnemorone abietane diterpenoid as a sensitizer prior to release of the therapeutic agent).   As such the above information is not sufficient to show that Applicant was in possession of the claimed genus.  Mere idea or function (i.e. configured to release of the deacetylnemorone abietane diterpenoid as a sensitizer prior to release of the therapeutic agent) is insufficient for written description; isolation and characterization at a minimum are required.  A description of what a material does, rather than what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
,” wherein the composition is a sustained release composition configured to release of the deacetylnemorone abietane diterpenoid as a sensitizer prior to release of the therapeutic agent”; one of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus.  Thus, Applicant was not in possession of the claimed genus.  See University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).
Given the broad scope of the claimed subject matter, applicant has not provided sufficient written description that would allow the skilled artisan to recognize that applicant was in possession of the claimed pharmaceutical compositions encompassed by compositions “wherein the composition is a sustained release composition configured to release of the deacetylnemorone abietane diterpenoid as a sensitizer prior to release of the therapeutic agent”. 
In summary, the skilled in the art will not know which carriers, active ingredients, excipients and in which proportion should be present in the pharmaceutical composition in order to satisfy the above requirement.







Claim Rejections - 35 USC § 103 (New Rejections Necessitated by Amendment)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 11-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudary et. al. (Phytochemistry Letters (2013) 6:139-143, cited in prior office action) in view of Littlefield et. al. (WO 2007/061874, cited in prior office action) and in view of Remington (The Science of Pharmacy (1995) 19th Edition, Chapter 94).

For claims 11-12 and 14-15, Choudary teaches a method of inhibiting growth and development of prostate cancer cells comprising the administration of compositions comprising compound 3 (deacetylnemorone) to the cancer cells (see abstract, see page 141, left column, third and last paragraph, see Table 3 on page 141 and see section 3.4 on page 142):

    PNG
    media_image2.png
    134
    120
    media_image2.png
    Greyscale


Choudary does not teach a composition further comprising the therapeutic agent: 5-fluoro-2’-deoxyuridine (also known as Floxuridine).  However, Littlefield teaches that compositions comprising floxuridine are effective as anti-cancer agents wherein the cancer is among others prostate cancer (see page 2, lines 7 and line 12, and page 3, line 9).
Neither Choudary nor Littlefield teach a “sustained release composition”.  However, according to Remington, sustained release composition of known drugs are routine practice in the pharmaceutical art (see for example page 1660 under “Sustained-Released drug therapy”).

Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to inhibit the growth of prostate cancer cells combining two compositions (deacetylnemorone and floxuridine) each of which is taught by the prior art to be useful for the same purpose (inhibit the growth of prostate cancer) in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
Further, it would have been prima facie obvious for the skilled in the art, to further make a sustained release composition comprising deacetylnemorone and floxuridine, since sustained release formulations are common practice in the pharmaceutical art in order to obtain a composition with the right pharmacokinetic parameters.


The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the sustained release formulation made obvious by the method of the prior art does not possess the same material, structural and functional characteristics of the compound claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the sustained release formulation used in the claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

All this will result in the practice of claims 11-12 and 14-15 with a reasonable expectation of success.

For claim 16, Littlefield further teaches that the floxuridine compositions are effective against a variety of cancers like breast cancer, Kaposi’s sarcoma, cancer of lymphatic system, etc. (see page 2, lines 10-16), thus resulting in the practice of claim 16 with a reasonable expectation of success.






2) Claim(s) 11 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et. al. (US 2016/0002279, cited in prior office action) in view of Remington (The Science of Pharmacy (1995) 19th Edition, Chapter 94).


For claim 11, Li teaches pharmaceutical compositions comprising among others, compound 20 (Royleanone, see Table 1 on page 8):

    PNG
    media_image3.png
    130
    147
    media_image3.png
    Greyscale

Compound 20, which anticipates the general structure of instant claim 11, wherein R1 is –OH, R2 is H and R3 is C1-alkyl.
Li further teaches that the compositions can comprise other therapeutic agents (see for example claim 32 and [0034]).


It would have been prima facie obvious for the skilled in the art, to further make a sustained release composition comprising deacetylnemorone and floxuridine, since sustained release formulations are common practice in the pharmaceutical art in order to obtain a composition with the right pharmacokinetic parameters.
The prior art does not teach that the sustained release composition is configured for release of the deacetylnemorone abietane diterpenoid as a sensitizer prior to release of the therapeutic agent.  However, the Remington reference teaches several sustained release formulations (see entire chapter).

The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the sustained release formulation made obvious by the method of the prior art does not possess the same material, structural and functional characteristics of the compound claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the sustained release formulation used in the claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

All this will result in the practice of claim 11 with a reasonable expectation of success.

For claim 17, Li teaches that the pharmaceutical compositions are configured for in vivo delivery (see for example claim 17).

For claim 18, Li teaches that the carrier can be an edible carrier (see [0107]).

For claim 19, Li teaches that the pharmaceutical compositions can be delivered in aerosol (see [0109]).


3) Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et. al. (US 2016/0002279, cited in prior office action) in view of Remington (The Science of Pharmacy (1995) 19th Edition, Chapter 94) as applied to claims 11 and 17-19 further in view of of Littlefield et. al. (WO 2007/061874, cited in prior office action).

Li in view of Remington teaches all the limitations of claims 14-16, except for the presence of the therapeutic agent: 5-fluoro-2’-deoxyuridine (also known as Floxuridine) 
However, Littlefield teaches that compositions comprising floxuridine (see page 2 line 7) are effective as anti-cancer agents wherein the cancer is among others breast cancer, bladder cancer, etc. (see lines 10-16 on page 2).  Li also teaches that 
Before the effective filing date of the claimed invention it would have been prima facie obvious for a person of ordinary skill in the art to inhibit the growth of prostate cancer cells combining two compositions (deacetylnemorone and floxuridine) each of which is taught by the prior art to be useful for the same purpose (inhibit the growth of prostate cancer) in order to form a third composition to be used for the very same purpose.  The idea of combining them flows logically from their having been individually taught in the prior art (see MPEP 2144.06).  In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).
All this will result in the practice of claims 14-16 with a reasonable expectation ofsuccess.











Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
January 15, 2022.